The defendant was convicted of violating the prohibition laws, and he appeals. The indictment was sufficient as against the demurrers interposed.
It was correctly ruled that the defendant could not state in his own behalf an uncommunicated motive or intention as to the meaning of a certain statement attributed to him concerning his claim to the whisky. Granberry v. State, 182 Ala. 4, 62 So. 52. Nor could another testify as to the state of mind of the defendant as to this matter. Spurlock v. State, 17 Ala. App. 109,82 So. 557.
Anyway the defendant admitted having the liquor in his possession, and it is immaterial as to whether he had previously stated that he was joking when he claimed the whisky. He was guilty of violating the prohibition laws, as charged, under his own admission. Ex parte State ex rel., etc., Harbin v. State,210 Ala. 55, 97 So. 426.
Finding no prejudicial error in the record, the judgment will be affirmed.
Affirmed.